Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/26/2022.  Claims 1-4, 6-7, 9-13, 15-16, 18, 27-29, 31-32, 34 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments with respect to claims 1-4, 6-7, 9-13, 15-16, 18, 27-29, 31-32, 34 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 10-13, 15, 27-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0021337 A1) (Wang herein after) in view of Guan et al. (US 2021/0067233 A1) (Guan herein after).

Re Claims 1 and 10, Wang discloses a base unit (RAN 110, Figure 1, [0033]) and a method comprising: 
a transmitter (TRP, Figure 1, [0033]) that transmits a set of reference signal resources for beam management (TRP broadcast periodic BM-RSs to the UEs, [0047]-[0051]) to a remote unit (UEs, Figure 1, [0034]); and 
a receiver (TRP, Figure 1, [0033]) that receives an interference report (UE 101 may generate an interference report including the measured interference of a certain combination of one or more aggressor UEs and send the interference report to the TRP, [0057]) including at least one interference of reference signal resources contained in the set of the reference signal resources to an associated reference signal resource (victim UE may select a subset of the other UEs in the cell as the aggressor UEs to measure the intra-cell interference or the TRP may indicate the victim UE to select a subset of the other UEs in the cell as the aggressor UEs to measure the intra-cell interference, [0058]), wherein each reference signal resource contained in the set of the reference signal resources is received at the remote unit with a receiver that is the same as the receiver of the associated reference signal resource (UE 101 may determine the interference from which of the other UEs in the cell should be measured and thus determine which of the decoded BM-RSs should be utilized as the IMR for the intra-cell interference measurement, based on the desire of the UE 101 itself, [0060]).
Wang teaches the claimed invention except explicitly teaches a receiver that receives an interference report including at least one interference of reference signal resources contained in the set of the reference signal resources, and an index corresponding to the set of the reference signal resources.
However, Guan discloses a beam training method and system comprising: beam information may be identified by using index information. Optionally, the index information may correspond to a resource identifier of configured for the UE. For example, the index information may correspond to an ID or a resource configured for channel state information reference signal (Channel status information Reference Signal, CSI-RS for short), or may correspond to an ID or a resource of configured for uplink sounding reference signal (Sounding Reference Signal, SRS for short). Alternatively, optionally, the index information may be index information explicitly or implicitly carried by a signal or a channel carried through a beam. For example, the index information may be index information of the beam indicated by a synchronization signal or a broadcast channel sent through the beam ([0118]); when the access node transmits signals to different UEs through different beams, the signals transmitted through the different beams may interfere with each other. Even if strength of a signal transmitted through one beam is relatively good, communication quality may be degraded due to strong interference. After the UE accesses a network, the access node may determine, in beams used for the training performed by the UE and based on a case in which a signal is still transmitted through a beam and another case, that the beam is an object of the interference-related indication information, and send the interference-related indication information to the UE ([0128]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Wang, by making use of the technique taught by Guan, in order to improve the communication quality.
Both references are within the same field of digital signal processing, and in particular of beam forming, the modification does not change a fundamental operating principle of Wang, nor does Wang teach away from the modification (Wang merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Guan is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of a receiver that receives an interference report including at least one interference of reference signal resources contained in the set of the reference signal resources, and an index corresponding to the set of the reference signal resources. 

Re Claims 2 and 11, the combined teaches disclose the base unit of claim 1 and the method of claim 10, Wang discloses wherein, any reference signal resource contained in the set of reference signal resources and the associated reference signal resource can be transmitted simultaneously (TRP broadcast periodic BM-RSs to the UEs, [0047]-[0051]).

Re Claims 3 and 12, the combined teaches disclose the base unit of claim 1 and the method of claim 10, Wang discloses wherein the associated reference signal resource is one of multiple channel state information reference signal or synchronization signal block resources for beam management reported by the remote unit (NZP CSI-RS, [0048]).

Re Claims 4 and 13, the combined teaches disclose the base unit of claim 3 and the method of claim 12, Wang discloses wherein the associated reference signal resource is the channel state information reference signal or synchronization signal block resource which has the largest layer 1 reference signal received power (NZP CSI-RS, [0048]).

Re Claims 6 and 15, the combined teaches disclose the base unit of claim 1 and the method of claim 10, Wang discloses wherein the set of reference signal resources is a set of channel state information reference signal(s) and/or synchronization signal block(s) for beam management (NZP CSI-RS, [0048]).

Re Claim 27, Wang discloses a method comprising: 
receiving a set of reference signal resources for beam management (TRP broadcast periodic BM-RSs to the UEs, [0047]-[0051]) to a remote unit (UEs, Figure 1, [0034]), wherein the receiver is the same as a receiver of an associated reference signal resource (UE 101 may determine the interference from which of the other UEs in the cell should be measured and thus determine which of the decoded BM-RSs should be utilized as the IMR for the intra-cell interference measurement, based on the desire of the UE 101 itself, [0060]); and 
transmitting an interference report (UE 101 may generate an interference report including the measured interference of a certain combination of one or more aggressor UEs and send the interference report to the TRP, [0057]) including at least one interference of reference signal resources contained in the set of reference signal resources (victim UE may select a subset of the other UEs in the cell as the aggressor UEs to measure the intra-cell interference or the TRP may indicate the victim UE to select a subset of the other UEs in the cell as the aggressor UEs to measure the intra-cell interference, [0058]).
Wang teaches the claimed invention except explicitly teaches a receiver that receives an interference report including at least one interference of reference signal resources contained in the set of the reference signal resources, and an index corresponding to the set of the reference signal resources.
However, Guan discloses a beam training method and system comprising: beam information may be identified by using index information. Optionally, the index information may correspond to a resource identifier of configured for the UE. For example, the index information may correspond to an ID or a resource configured for channel state information reference signal (Channel status information Reference Signal, CSI-RS for short), or may correspond to an ID or a resource of configured for uplink sounding reference signal (Sounding Reference Signal, SRS for short). Alternatively, optionally, the index information may be index information explicitly or implicitly carried by a signal or a channel carried through a beam. For example, the index information may be index information of the beam indicated by a synchronization signal or a broadcast channel sent through the beam ([0118]); when the access node transmits signals to different UEs through different beams, the signals transmitted through the different beams may interfere with each other. Even if strength of a signal transmitted through one beam is relatively good, communication quality may be degraded due to strong interference. After the UE accesses a network, the access node may determine, in beams used for the training performed by the UE and based on a case in which a signal is still transmitted through a beam and another case, that the beam is an object of the interference-related indication information, and send the interference-related indication information to the UE ([0128]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Wang, by making use of the technique taught by Guan, in order to improve the communication quality.
Both references are within the same field of digital signal processing, and in particular of beam forming, the modification does not change a fundamental operating principle of Wang, nor does Wang teach away from the modification (Wang merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the method and system taught by Guan is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of a receiver that receives an interference report including at least one interference of reference signal resources contained in the set of the reference signal resources, and an index corresponding to the set of the reference signal resources. 

Re Claim 28, the combined teaches disclose the method of claim 27, Wang discloses wherein the associated reference signal resource is one of multiple channel state information reference signal or synchronization signal block resources for beam management reported by the remote unit (NZP CSI-RS, [0048]).

Re Claim 29, the combined teaches disclose the method of claim 28, Wang discloses wherein the associated reference signal resource is the channel state information reference signal or synchronization signal block resource which has the largest layer 1 reference signal received power (L1-RSRP) (NZP CSI-RS, [0048]).

Re Claim 31, the combined teaches disclose the method of claim 27, Wang discloses wherein the set of reference signal resources is a set of channel state information reference signal(s) and/or synchronization signal block(s) for beam management (NZP CSI-RS, [0048]).

Claims 7, 9, 16, 18, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0021337 A1) (Wang herein after) and Guan et al. (US 2021/0067233 A1) (Guan herein after), further in view of Kusashima et al. (US 2021/0067992 A1) (Kusashima herein after).

Re Claims 7 and 16, the combined teachings disclose the base unit of claim 1 and the method of claim 10, except wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator.
However, Kusashima discloses a communication apparatus and method wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator (indicator indicating a channel state including long-term interference and an indicator indicating a channel state including short-term interference have been introduced, [0078]-[0079]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Kusashima, in order to improve the interference mitigation.
Both references are within the same field of digital signal processing, and in particular of MIMO wireless communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the interference indicator taught by Kusashima is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator. 

Re Claims 9 and 18, the combined teachings disclose the base unit of claim 7 and the method of claim 16, Kusashima discloses wherein the associated interference indicator is signal to interference and noise ratio (indicator indicating a channel state including long-term interference include Reference Signal Received Power (RSRP: received power), a Received Signal Strength Indicator (RSSI: total received power), and a Signal-to-Interference plus Noise Ratio (SINR: reception signal-to-interference noise ratio), [0079]).

Re Claim 32, the combined teachings disclose the method of claim 27, except wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator.
However, Kusashima discloses a communication apparatus and method wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator (indicator indicating a channel state including long-term interference and an indicator indicating a channel state including short-term interference have been introduced, [0078]-[0079]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of the combined teachings, by making use of the technique taught by Kusashima, in order to improve the interference mitigation.
Both references are within the same field of digital signal processing, and in particular of MIMO wireless communication, the modification does not change a fundamental operating principle of the combined teachings, nor does the combined teachings teach away from the modification (the combined teachings merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the interference indicator taught by Kusashima is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein the interference report is composed of one or more entries, each entry includes an indicator of the reference signal resource and an associated interference indicator. 

Re Claim 34, the combined teachings disclose the method of claim 32, Kusashima discloses wherein the associated interference indicator is signal to interference and noise ratio (indicator indicating a channel state including long-term interference include Reference Signal Received Power (RSRP: received power), a Received Signal Strength Indicator (RSSI: total received power), and a Signal-to-Interference plus Noise Ratio (SINR: reception signal-to-interference noise ratio), [0079]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631